Citation Nr: 1740119	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-09 519		DATE
	


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a low back disability.


ORDER

Service connection for a left ankle disability is denied.


FINDING OF FACT

The evidence of record does not reflect an in-service aggravation of the Veteran's pre-existing left ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from September 1975 to September 1979, November 1990 to September 1991, and March 2003 to July 2003, with additional periods of service in the Army National Guard.  

The issue of a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for his left ankle disability.  The Veteran contends that a rupture he sustained to his Achilles tendon in between his first and second periods of active duty was aggravated by having to wear heavy boots every day on active duty.  The Veteran testified that he did not seek treatment for his ankle while on active duty, but went to the doctor within a year of separation after his second period of active duty.  

The Veteran's private treatment records reflect a partial rupture of the Achilles tendon in March 1990 that was treated with crutches and physical therapy.  The Veteran's service treatment records reflect only one complaint of left ankle pain, when the Veteran sprained his ankle playing football in November 1978.

The Veteran underwent a VA examination of his left ankle in September 2009.  The examiner diagnosed a chronic strain of the left ankle with x-ray evidence of an old healed injury.  The examiner opined that this chronic strain was less likely than not incurred in or otherwise related to the Veteran's active duty service, because the only complaints of ankle pain in the Veteran's treatment records - aside from a sprain on active duty in November 1978 that resolved - were related to a 1994 injury that occurred at work.  

In June 2016, a different VA examiner reviewed the Veteran's claims file and opined that the Achilles tendon rupture or any other left ankle disability the Veteran had was less likely than not aggravated by wearing heavy boots or any other aspect of the Veteran's second and third periods of active duty service.  The examiner opined that a left ankle condition being constantly aggravated on a daily basis would result in "significant symptoms which would have provoked the Veteran to seek medical attention . . . either in the service or soon after his discharge in [September] 1991."  The examiner further noted that the Veteran did visit a private clinic in November 1991, but visited the clinic twelve times over almost three years before he reported a complaint of left ankle pain; this July 1994 complaint of left ankle pain was the result of a workplace injury.  The examiner also noted that the Veteran's November 1978 left ankle sprain during service resolved without follow-up complaint, and the Veteran did not complain of left ankle pain until the March 1990 partial tendon rupture, which occurred outside of active duty.

The Veteran submitted a February 2008 medical opinion letter from a physician at the private clinic.  The physician opined that there was a relationship between the Veteran's left ankle injury and the November 1978 sprain, but did not provide any rationale for this conclusion.  As such, this medical opinion is insufficient to establish service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical opinions must support conclusions with analysis the Board can consider and weigh against contrary opinions); Miller v. West, 11 Vet. App. 345 (1998) (a mere conclusion without an underlying rationale is of no probative value).  

Although the Veteran testified that he avoided seeking treatment during service for his left ankle, the records do not reflect that he sought treatment for it within a period that, according to the June 2016 VA examiner, indicates any aggravation of a pre-existing left ankle disability on a daily basis due to wearing heavy boots.  The Board finds the VA examiner's opinion probative, as it discussed all the instances in which the Veteran actively sought treatment for his left ankle, and discussed what the records would likely reflect had the Veteran's chronic ankle strain been aggravated by active duty service, even without seeking treatment in service.  

As there is no competent evidence of record demonstrating an in-service aggravation of the Veteran's left ankle disability, service connection is not warranted.

REMAND

Unfortunately, substantial compliance with the Board's prior remands has still not been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board previously remanded the claim for service connection for a low back disability because the medical opinion failed to take into account possible aggravation of a pre-existing injury; the resulting June 2016 medical opinion likewise failed to address complaints in the Veteran's 2003 service treatment records in concluding that no evidence indicated a chronic low back disability was aggravated by service.

The Veteran's service treatment records include physical profiles in May and June 2003 for back pain.  The Veteran wrote in a line of duty investigation that he first noticed the back pain in April 2003 during a physical training run.  A May 2003 treatment record includes a notation of x-rays indicating degenerative disc disease.  

Both the September 2009 and June 2016 VA examiners relied on the lack of complaints during service as a basis for the opinions that the Veteran's active duty did not cause or aggravate his low back disability.  However, neither addressed these specific records. 

Therefore, the Board finds that a remand is necessary in order to obtain another VA opinion which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  The Board notes that the existence of a current disability is not at issue in this case; therefore, the Board finds that a supplemental medical opinion, rather than a new VA examination, is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Oklahoma City VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Forward the claims file to an appropriate practitioner other than the 2009 and 2016 examiners.  The examiner is to provide the following opinions:  

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability began in or is otherwise caused by his active military service, to specifically include the fall in 1978 resulting in low back complaints.  
b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was aggravated beyond the natural progression of the disease as a result of active duty service?  In responding to this query, the examiner must specifically address the work-related injury to the spine in 1993 and the complaints of low back pain in 2003 during his period of active duty service.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Disabled American Veterans



Department of Veterans Affairs


